Citation Nr: 1536447	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-47 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2003.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a July 2007 decision by the RO in Boston, Massachusetts that denied service connection for residuals of a head injury, and for a bilateral shoulder disability.  This case also comes to the Board on appeal from a November 2009 rating decision that denied service connection for PTSD.

A personal hearing was held in March 2010 before a decision review officer of the RO, and a transcript of this hearing is of record.

During the pendency of the appeal, in a January 2013 rating decision, the RO granted entitlement to service connection for opiate and benzodiazepine dependence as secondary to a service-connected cervical spine disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2012 VA Form 9 (substantive appeal), the Veteran requested a video-conference hearing before a Veterans Law Judge of the Board.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).  This hearing must be scheduled by the AOJ.

In July 2015, the Veteran's representative submitted a motion to remand this appeal in order to provide the Veteran with this requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board video-conference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




